J-S01019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH A. TUMOLO                           :
                                               :
                       Appellant               :   No. 774 MDA 2021

          Appeal from the Judgment of Sentence Entered June 1, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0000750-2018


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: MARCH 29, 2022

        Appellant Joseph A. Tumolo appeals from the judgment of sentence

entered after a jury found him guilty of contraband and possession of a

controlled substance.1       Additionally, Appellant’s counsel (Counsel) filed a

petition to withdraw and an Anders/Santiago brief.2 After review, we grant

Counsel’s petition to withdraw and affirm.

        The trial court summarized the relevant facts of this case as follows:

        On Friday, November 25, 2016, Appellant was taken to Schuylkill
        County Prison in the city of Pottsville after being arrested on a
        bench warrant by the Pennsylvania State Police. Appellant had
        been incarcerated in Northumberland County for [failure to
        appear] in another matter brought in Schuylkill County. The
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 5123(a) and 35 P.S. § 780-113(a)(16), respectively.

2Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S01019-22


      Trooper then transported Appellant to Schuylkill County where the
      admission process began . . . .

      During the strip search admission process conducted by
      supervising Correctional Officers[] Trevor Pavalko and Darren
      Borger, they found a $20 bill on the floor and Appellant [said] “this
      is for you.” Corrections Officer Pavalko, hereinafter referred to as
      “Pavalko” placed [the twenty dollar bill] in the “property room
      where we do our strip searches[.]” [Officer Pavalko continued:]

         [T]here is a table where we sit and fill out our paperwork[.]
         I put it down I had Officer Borger with me[.] I said look at
         this[.] [The bill] was folded in squares and then we opened
         it up there were eight [oxycodone] pills that were contained
         within the bill[.] [A]t that point in time, C.O. Borger then
         radioed for the shift supervisor C.O. Thomas Fort hereinafter
         referred to as “Fort” to appear in the property room so that
         this could be properly documented.

      Pavalko interpreted Appellant’s remarks as a “bribe.” It should be
      noted that the jury found Appellant not guilty of [bribery]. Next,
      C.O. Borger confirmed C.O. Pavalko’s testimony. Then, C.O.
      Thomas Fort also confirmed the admission process, and that
      Appellant was advised that he should not [take] any contraband .
      . . into the prison, and if he did have any contraband[,] he should
      turn it in before the contraband was taken into the prison.

Trial Ct. Op., 9/8/21, at 3-4 (citations omitted).

      As stated, Appellant was found guilty of the charges of contraband and

possession of a controlled substance. Appellant failed to appear for sentencing

on September 10, 2020, and the trial court issued a bench warrant. After

Appellant was returned to custody, the trial court sentenced Appellant to a

term of twenty-four months to forty-eight months of incarceration to be

served concurrently with sentences imposed in Schuylkill and Northumberland

Counties. N.T., Sentencing Hr’g, 6/1/21 at 9. No post-sentence motions were




                                      -2-
J-S01019-22



filed, and Appellant filed a timely appeal. Both the trial court and Appellant

complied with Pa.R.A.P. 1925.

      In the Anders/Santiago brief, Counsel identifies the following issue:

      Whether the case against [Appellant] should be thrown out due to
      Officer Fort’s failure to testify truthfully and because at the time
      of trial Officer Fort was no longer employed at Schuylkill County
      Prison?

Anders/Santiago Brief at 7 (some formatting altered).

      “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.” Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa.

Super. 2008) (citation omitted).    Counsel must comply with the technical

requirements for petitioning to withdraw by (1) filing a petition for leave to

withdraw stating that after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) providing a

copy of the brief to the appellant; and (3) advising the appellant that he has

the right to retain private counsel, proceed pro se, or raise additional

arguments that the appellant considers worthy of the court’s attention. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc).

      Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth

                                     -3-
J-S01019-22


       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Goodwin, 928 A.2d at 291 (citation omitted). This includes “an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

A.3d 1246, 1250 (Pa. Super. 2015) (citation and footnote omitted); accord

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc).

       Here,    Counsel     has   substantially   complied   with   the   procedural

requirements discussed above. Counsel filed a petition to withdraw indicating

that she reviewed the record and determined that an appeal is frivolous and

without merit. Counsel also forwarded to this Court a copy of the letter she

sent to Appellant advising him that she has petitioned to withdraw and

Appellant has a right to immediately proceed pro se or retain private counsel.3

In addition, Counsel’s brief complies with the obligations under Anders and
____________________________________________


3 We are constrained to note that we twice remanded this matter for Counsel
to comply with the requirements of Anders and Santiago. See Orders filed
1/24/22 and 2/1/22.


                                           -4-
J-S01019-22



Santiago.4      Therefore, we will now conduct our own review to determine

whether Appellant’s appeal is wholly frivolous.

        In the issue Counsel identified in the Anders/Santiago brief, she

asserts that Appellant wants the charges against him dismissed because a

Commonwealth witness, Officer Fort, committed perjury in his testimony.

Anders/Santiago Brief at 11-12. As explained below, this challenge assails

the credibility of Officer Fort’s testimony, and is therefore, a challenge to the

weight of the evidence.

        At the outset, we note that “it is not the province of this Court to declare

whether [a witness] committed perjury. Rather, such charges are brought by

the Commonwealth in a separate prosecution.”                 Commonwealth v.

Johonoson, 844 A.2d 556, 566 (Pa. Super. 2004), disapproved of on other

grounds by Commonwealth v. Livingstone, 174 A.3d 609                   (Pa. 2017).

Such a claim is “best viewed as one challenging the weight of the evidence.”

Id. (citation omitted). Appellate review of the sufficiency of the evidence does

not include an assessment of the credibility of testimony. Commonwealth

v. Smyser, 195 A.3d 912, 916 (Pa. Super. 2018).                 Rather, credibility

determinations are made by the finder of fact, and challenges to credibility go

to the weight, not the sufficiency of the evidence.                Id.; see also

Commonwealth v. Melvin, 103 A.3d 1, 43 (Pa. Super. 2014) (explaining



____________________________________________


4   Appellant did not file a response to Counsel’s petition to withdraw.


                                           -5-
J-S01019-22



that challenges to the credibility of a witness’s testimony go to the weight of

the evidence and not its sufficiency).5

       However, upon our review of the record, we are constrained to conclude

that Appellant did not preserve a challenge to the weight of the evidence as

required pursuant to Pa.R.Crim.P. 607(A). See Commonwealth v. Griffin,

65 A.3d 932, 938 (Pa. Super. 2013) (finding a weight of the evidence claim

waived where the appellant failed to comply with Pa.R.Crim.P. 607; the

appellant did not raise the issue orally or in writing prior to sentencing, and

he did not raise it in a post-sentence motion). Accordingly, Appellant’s issue

is both waived and frivolous. See Commonwealth v. McCall, 911 A.2d 992,

997 (Pa. Super. 2006) (explaining that “[t]he purpose of [Rule 607(A)] is to

make it clear that a challenge to the weight of the evidence must be raised

with the trial judge or it will be waived” (citation omitted)); see also

Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008) (holding

that when an issue has been waived, “pursuing th[e] matter on direct appeal

is frivolous”).

       Because we conclude that Appellant has waived his sole issue on appeal,

we agree with Counsel that Appellant’s appeal is frivolous. See Kalichak,
____________________________________________


5 The trial court addressed this issue as a challenge to evidentiary sufficiency
and tantamount to a motion for arrest of judgment. Trial Ct. Op., 9/8/21, at
4. However, as discussed herein, Appellant’s identified claim of error goes to
the credibility of a witness, and as such, it presents a challenge to the weight
of the evidence. See Melvin, 103 A.3d at 43. Nevertheless, this Court is not
bound by the trial court’s reasoning, and we may affirm the trial court’s
decision on any correct basis. Commonwealth v. Wilcox, 174 A.3d 670,
674 n.4 (Pa. Super. 2017).

                                           -6-
J-S01019-22



943 A.2d at 291; McCall, 911 A.2d at 997. Furthermore, our independent

review of the record does not reveal any additional, non-frivolous issues. See

Goodwin, 928 A.2d at 291; Flowers, 113 A.3d at 1250. Accordingly, we

grant Counsel’s petition to withdraw and affirm the judgment of sentence.

     Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                    -7-